Title: Invoice from George Jefferson to Thomas Jefferson, 29 April 1809
From: Jefferson, George
To: Jefferson, Thomas


          
             
             Sent by Mr Randolph’s boat—29th Apl 1809 
            A box lately received from George Town,
             2 barrels of cut herrings, &
             a bag of Cotton (50  ℔s)
             G.J.
          
          
             The dumb fish not arrived
            
              
                Herrings @
                5½
                $:11—
              
              
                Cotton
                20 Cents
                10—
              
            
          
        